Citation Nr: 0611048	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  04-37 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for 
polymorphous light eruption.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant and M.I.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1971 to October 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2005, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During his March 2005 hearing, the veteran essentially 
testified that his disabilities warranted more than 10 
percent ratings.  He subsequently submitted documents in 
support of his claim including an April 2005 statement from 
his private physician indicating his degenerative disc 
disease and right leg weakness were incurred as a result of 
service.  It is significant to note that the RO previously 
found there was no evidence of lumbar radiculopathy and that 
the evidence demonstrated the veteran's lower extremity 
neurologic symptoms were the result of diabetes.  The Board 
also notes that although the veteran's service-connected skin 
disorder was addressed upon examination in July 2003, no 
opinion was provided as to the amount of area involved or as 
to the extent of the disorder during an active phase.  
Therefore, the veteran should be scheduled for more 
contemporaneous VA examinations.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (VA has a duty to provide the 
veteran with a thorough and contemporaneous medical 
examination).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
also issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for an increased rating in March 
2003, but he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability in the event that a higher rating is assigned.  As 
this question is involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that an effective date for the award of benefits will be 
assigned if an increased rating is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  After all available records and/or 
responses received have been associated 
with the claims file, the veteran should 
be provided an orthopedic examination for 
the purpose of determining the current 
severity of his service-connected 
degenerative joint disease of the lumbar 
spine.  All indicated tests should be 
performed and all findings reported in 
detail.  The examiner should address the 
following matters:

a.  State whether the veteran has any 
present neurologic symptoms which are 
attributable to the veteran's service-
connected degenerative joint disease of 
the lumbar spine.  If so, each symptom 
should be reported, as well as the 
severity.
b.  Report the veteran's range of  motion 
of the thoracolumbar spine in degrees.  
c.  State whether there is any objective 
evidence of weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
disability and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any  weakened 
movement, excess fatigability, or 
incoordination.
d.  Give an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when is used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  

The veteran's claims file, including a 
copy of this remand, should be made 
available to the examiner for review.  
The examination reports should reflect 
whether the examiner reviewed the medical 
records in conjunction with the 
examination.

2.  The veteran should also be scheduled 
for a VA skin examination for the purpose 
of determining the current severity of 
his service-connected polymorphous light 
eruption disability.  All indicated tests 
should be performed and all findings 
reported in detail.  The examiner should 
address the following matters:

a.  Whether the service-connected skin 
disorder involves 20-40 percent of the 
entire body or 20-40 percent of exposed 
areas affected, or whether systemic 
therapy or other immunosuppressive drug 
treatment was required for a total of 6 
weeks or more, but not constantly, during 
the past 12 months.  
b.  Whether the disorder covers more than 
40 percent of the entire body or more 
than 40 percent of exposed areas 
affected, or constant or near constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
during the past 12 months.
c.  To the extent possible, describe the 
degree of disability manifested during an 
active phase of the disorder.

The veteran's claims file, including a 
copy of this remand, should be made 
available to the examiner for review.  
The examination reports should reflect 
whether the examiner reviewed the medical 
records in conjunction with the 
examination.

3.  The veteran should be appropriately 
notified of any scheduled examinations.  
The notice should also inform the veteran 
that if he fails to appear without good 
cause, his claim for an increased rating 
may be denied in accordance with 38 
C.F.R. § 3.655 (2005).  If the veteran 
does not report for any scheduled 
examination, a copy of any notice(s) of 
the date and time of such examination 
sent to him by the pertinent VA medical 
facility should be obtained and 
associated with the claims file.  

4.  After the requested development has 
been completed, the claims should be re-
adjudicated.  To help avoid future 
remand, efforts should be taken to ensure 
that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After the foregoing, the RO should 
review the veteran's claim and ensure 
that the notice requirements as outlined 
in Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006) have been 
satisfied.  If any determination is 
adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for  
further appellate consideration, if appropriate.  The veteran  
need take no action until he is notified.  The Board  
intimates no opinion, either factual or legal, as to the  
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





